Title: From Benjamin Franklin to Arthur Lee: Two Notes, 18 February 1779
From: Franklin, Benjamin
To: Lee, Arthur


I.
Sir,
Passy, Feb. 18. 1779.
I have the honor to communicate to you herewith Copies of Resolutions of Congress, of Sept. 11. Sept. 14. & Oct. 22. I shall endeavour strictly to comply on my Part with the Commands of Congress contained in the latter; which are at the same time perfectly agreable to my Inclinations.
I have the honor to be with great Respect Sir, Your most obedient humble Servant.
B Franklin
Honble. A. Lee Esqr. Chaillot.
 
II.
Sir,
Passy, Feb. 18. 1779.
I beg you will be pleased to send me by the Bearer, all the public Papers in your hands, belonging to this Department.
I have the honor to be with great Respect Sir Your most obedient humble Servant.
B Franklin
Honble. A. Lee Esqr Chaillot.
